Citation Nr: 0948750	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  07-07 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel






INTRODUCTION

The Veteran had active service from January 1973 to October 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

On her March 2007 substantive appeal (VA Form 9), the 
appellant requested either a hearing at the RO before a 
Member of the Board or a videoconference hearing.  She was 
scheduled for a videoconference hearing in April 2009, but 
did not report or request rescheduling of the hearing.  With 
respect to the veteran's right to a hearing, the Board finds 
that all due process has been satisfied.



FINDINGS OF FACT

1.  The Veteran died in May 2005.  According to the death 
certificate, the cause of his death was metastatic lung 
cancer.

2.  At the time of his death, the Veteran did not have any 
service-connected disabilities.

3.  No competent medical evidence has been submitted or 
identified to demonstrate that the Veteran's death was 
related to his military service.



CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor is there a basis for a presumption that it was 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303(a)(c), 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In September 2005, May 2007, and December 2007 VA sent the 
appellant letters informing her of the types of evidence 
needed to substantiate her claim and its duty to assist her 
in substantiating her claim under the VCAA.  The letters 
informed the appellant that VA would assist her in obtaining 
evidence necessary to support her claim, such as medical 
records, employment records, or records from other Federal 
agencies.  She was advised that it is her responsibility to 
provide or identify, and furnish authorization where 
necessary for the RO to obtain, any supportive evidence 
pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  
Although no longer required, the appellant was also asked to 
submit evidence and/or information in her possession to the 
RO.

The Board finds that the content of the letters provided to 
the appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the September 2005 rating 
decision, February 2007 SOC, and May 2008 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided her 
with additional periods to submit more evidence.  It appears 
that all obtainable evidence identified by the appellant 
relative to her claim has been obtained and associated with 
the claims file, and that neither she nor her representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claims, and to respond to VA notices. 
 
In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  The Board finds that in 
the present case the requirements of the VCAA notice under 
the Hupp decision have been fulfilled, because the Veteran 
did not have any service-connected disabilities at the time 
of his death and the claimant has been given an explanation 
of how to substantiate a DIC claim for a condition not yet 
service connected.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection for the cause of the Veteran's death is 
being denied, there can be no prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Relevant Law, Factual Background, and Analysis

Under 38 U.S.C.A. §§ 1110 and 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
malignant tumors, when manifested to a compensable degree 
within the initial post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his surviving spouse is generally 
entitled to dependency and indemnity compensation .  See 38 
U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestos-related 
diseases.  However, in 1988 VA issued a circular on asbestos-
related diseases which provided guidelines for considering 
asbestos compensation claims.  See Department of Veterans 
Benefits, Veterans Administration, DVB Circular 21-88-8, 
Asbestos-Related Diseases (May 11, 1988).  The information 
and instructions contained in the DVB Circular have since 
been included in VA Adjudication Procedure Manual, M21-1, 
part VI, para. 7.21 (Oct. 3, 1997) (hereinafter "M21-1").  
Subsequently, an opinion by the VA General Counsel discussed 
the development of asbestos claims.  VAOPGCPREC 4-2000 (April 
13, 2000).

The Board notes that the aforementioned provisions of M21-1 
were rescinded and reissued as amended in a manual rewrite 
(MR) in 2005.  See M21-1MR, Part IV, Subpart ii, Chap. 1, 
Sec. H, Para. 29, entitled "Developing Claims for Service 
Connection for Asbestos-Related Diseases," and Part IV, 
Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service 
Connection for Disabilities Resulting from Exposure to 
Asbestos."

VA must analyze the veteran's claim of entitlement to service 
connection for disability or death claimed as due to asbestos 
exposure in service under the above administrative protocols 
using the following criteria.  Ennis v. Brown, 4 Vet. App. 
523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 
(1993).  The latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of disease.  The exposure may have been direct or 
indirect, and the extent or duration of exposure is not a 
factor.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 
29a.

The manual provisions acknowledge that inhalation of asbestos 
fibers and/or particles can result in fibrosis and tumors, 
and produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of the pleura and peritoneum, and cancer of the 
lung, gastrointestinal tract, larynx, pharynx and urogenital 
system (except the prostate), with the most common resulting 
disease being interstitial pulmonary fibrosis (asbestosis).  
Also noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.  As to occupational exposure, exposure to asbestos 
has been shown in insulation and shipyard workers, and 
others.  The clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal 
lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, 
Para. 9a-f.

The manual further provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9h.

With further reference to disease of the lungs, for claims 
received by VA after June 9, 1988, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service.  This does not apply 
if the disability or death is otherwise shown to have been 
incurred or aggravated during service.  38 U.S.C.A. § 1103; 
38 C.F.R. § 3.300.

VA regulations provide that, if a veteran was exposed to 
Agent Orange or other herbicide agent(s) during active 
military service, presumptive service connection is warranted 
for the following disorders: chloracne or other acneform 
disease consistent with chloracne; Type II diabetes, 
Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

In this case, the appellant contends that some event or 
illness in service caused or led to her husband's death.  As 
mentioned above, the Veteran's death certificate states that 
he died from metastatic lung cancer.

A review of the Veteran's service treatment records shows 
that, at his August 1980 separation examination, he wrote 
that he was in good health.  The results of the clinical 
evaluation at his separation examination were normal.

The Veteran's post-service medical records show that in May 
2004 he complained of abdominal pain.  X-rays from private 
treatment showed a right hilar mass lesion with several small 
perihilar nodules and the suggestion of a left infrahilar 
mass lesion.  The finds were noted to be concerning for 
neoplasm.  In July 2004 the Veteran complained of shortness 
of breath.  Chest X-rays showed bilateral hilar adenopathy, 
unchanged.  The radiologist continued that possibilities 
included neoplasm such as lymphoma, sarcoidosis, or other 
inflammatory conditions.  The X-rays also showed mild 
bilateral subsegmental atelectasis or parenchymal scars.  

VA treatment records show that in August 2004 the Veteran was 
hospitalized due to a collapsed lung and a lung mass.  Later 
in August 2004 he was hospitalized at a private facility due 
to respiratory failure, lung cancer, post-obstructive 
pneumonia, and hemoptysis with lung bleeding secondary to 
lung cancer.  It was also noted that the Veteran had a 
history of tobacco use and an abnormal EKG.  

In September 2004 the Veteran was hospitalized at a VA 
facility.  A chest X-ray showed that bilateral hilar masses 
had increased in size since May 2004.  There was also a right 
upper lobe density and upward bowing of the minor fissure 
consistent with post-obstructive pneumonitis and atelectasis.  
It was noted that the Veteran's lung cancer had been 
diagnosed the previous month and that he had invasive poorly 
differentiated non-small cell carcinoma which was likely 
squamous.  The Veteran reported that his symptoms had begun 
approximately eight months before, when he developed a cough 
with some blood tinged sputum.  Over the next few months the 
sputum had become filled with more blood and he had developed 
frank hemoptysis.

The Veteran's death certificate indicates that he died in May 
2005 due to metastatic lung cancer, and that approximately 
one year elapsed between onset and death of that terminal 
disease.

The appellant wrote on her March 2007 VA Form 9 that the 
Veteran was exposed to asbestos during his active service due 
to his work as a motor transport operator, and that such 
exposure caused his cancer.  However, the evidence does not 
support her assertion.  The Veteran's service personnel 
records show that during his service he was a driver of light 
and heavy vehicles, and there is no record of asbestos 
exposure.  In addition, his post-service treatment records do 
not indicate that his lung cancer was caused by exposure to 
asbestos, and there is no other indication of asbestos-
related disability.  The evidentiary record does show that 
the Veteran was diagnosed with lung cancer in 2004, 
approximately 24 years after his active service.  Therefore, 
presumptive service connection is not warranted for lung 
cancer on the basis of manifestation within one year after 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Furthermore, the Veteran's lung cancer cannot be presumed to 
be service connected due to in-service exposure to 
herbicides, because his personnel records show that he did 
not serve in Vietnam during the Vietnam era and the record 
does not otherwise show exposure to herbicide agents during 
service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Even without the benefit of the presumptive provisions 
described above, direct service connection for the Veteran's 
cause of death may be established if the evidence of record 
supports such a finding.  In this regard, there is no 
indication from the Veteran's medical records that the cause 
of death, or any condition related to it, was manifested in 
service or within one year after separation from service.  

Thus, although we are sympathetic with the appellant's loss 
of her husband, we find a lack of competent medical evidence 
to warrant a favorable decision.  Here, the appellant has not 
submitted any competent medical evidence to provide a nexus 
between any in-service injury, disease, or exposure and the 
conditions whih caused or contributed to the cause of the 
Veteran's death.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for the cause of the Veteran's death.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


